                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

MARK CALDERON,                                         )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:19-cv-02681-JMS-MPB
                                                       )
BRYAN ABRAMS,                                          )
                                                       )
                               Defendant.              )

                ORDER ADOPTING REPORT AND RECOMMENDATION
       On July 31, 2019, the Magistrate Judge submitted his Report and Recommendation on

Plaintiff’s Motion to Set Hearing on Pending Preliminary Injunction Motion and for Partial

Modification or Dissolution of State Court’s Temporary Restraining Order (Filing No. 14) and on

Plaintiff’s Supplement to His Motion for Partial Modification or Dissolution of State Court’s

Temporary Restraining Order (Filing No. 17). The parties were afforded due opportunity pursuant

to statute and the rules of this Court to file objections. On August 12, 2019, the parties filed a Joint

Motion for Agreed Preliminary Injunction (Filing No. 34) in which they requested that this Court

enter the attached agreed preliminary injunction. (Id.). That agreed submission set forth, in relevant

part, that “[t]he temporary restraining order presently governing this case, as amended by Judge

Brookman’s Recommendation [Filing No. 25], shall be converted into a preliminary injunction.”

(Filing No. 34-1 at 1). This request, signed by counsel for both parties, confirms that there are no

objections to the Magistrate Judge’s Report and Recommendation. Given this agreement and

having considered the Magistrate Judge’s Report and Recommendation, the Court hereby adopts

the Magistrate Judge’s Report and Recommendation. (Filing No. 25).




                                                   1
       It is now ordered and adjudged that Plaintiff’s Motion to Set Hearing on Pending

Preliminary Injunction Motion and for Partial Modification or Dissolution of State Court’s

Temporary Restraining Order (Filing No. 14) and Plaintiff’s Supplement to His Motion for Partial

Modification or Dissolution of State Court’s Temporary Restraining Order (Filing No. 17) are

hereby GRANTED in part.




          Date: 8/14/2019




Service made electronically to all ECF-registered counsel of record.




                                                2
